DISMISS and Opinion Filed March 6, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00234-CV

                   T-K-O EQUIPMENT CO., Appellant
                                V.
 KOLBERG-PIONEER, INC., JOHNSON CRUSHERS INTERNATIONAL, INC., AND
               ASTEC MOBILE SCREENS, INC., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-01384

                            MEMORANDUM OPINION
                       Before Justices Whitehill, Molberg, and Reichek
                                 Opinion by Justice Reichek
       Before the Court is appellant’s March 1, 2019 motion to dismiss the appeal with prejudice.

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE


190234F.P05
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 T-K-O EQUIPMENT CO., Appellant                  On Appeal from the 134th Judicial District
                                                 Court, Dallas County, Texas
 No. 05-19-00234-CV       V.                     Trial Court Cause No. DC-19-01384.
                                                 Opinion delivered by Justice Reichek,
 KOLBERG-PIONEER, INC., JOHNSON                  Justices Whitehill and Molberg
 CRUSHERS INTERNATIONAL, INC.,                   participating.
 and ASTEC MOBILE SCREENS INC.,
 Appellees

    In accordance with this Court’s opinion of this date, the appeal is DISMISSED. We
ORDER that appellant bear the costs, if any, of this appeal.


Judgment entered March 6, 2019




                                           –2–